Case: 15-30854      Document: 00513757524         Page: 1    Date Filed: 11/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30854
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO WARDELL BROWN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:96-CR-100-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Pedro Wardell Brown, federal prisoner # 25032-034, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought a
reduction of his sentence for conspiracy to possess with intent to distribute 220
grams of crack cocaine; possession with intent to distribute crack cocaine base;
possession with intent to distribute crack cocaine within 1,000 feet of a public
secondary school; and knowingly using and carrying a firearm in relation to a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30854     Document: 00513757524     Page: 2   Date Filed: 11/11/2016


                                  No. 15-30854

drug trafficking crime.    Brown argues that the district court abused its
discretion in denying him a sentence reduction pursuant to Amendment 782 of
the Sentencing Guidelines, which effectively lowered most drug-related base
offense levels. He asserts that the district court failed to give proper weight to
his post-sentencing conduct, his network of supportive family and friends, and
his expressed remorse for his criminal conduct.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009).     The record establishes that the district court
considered the 18 U.S.C. § 3553(a) sentencing factors as well as Brown’s post-
sentencing conduct in evaluating whether a sentence reduction was
warranted. See United States v. Whitebird, 55 F.3d 1007, 1009-10 (5th Cir.
1995); U.S.S.G. § 1B1.10, comment. (n.1(B)(iii)). Brown has not shown that the
district court abused its discretion by denying his § 3582(c)(2) motion based on
an error of law or a clearly erroneous assessment of the evidence. See United
States v. Henderson, 636 F.3d 713, 717-18 (5th Cir. 2011). Accordingly, the
district court’s judgment is AFFIRMED.




                                        2